DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perdelwitz et al. (US 4892769) in view of Knoff (US 7421750).  Regarding claims 1, 16 and 20, Perdelwitz teaches a fireproof buffering structure for a child safety car seat (148 – see Figures 11-13; column 6, lines 8-11), the structure having fireproof properties (see claim 1 of the prior art) wherein the cushion has a covering member (24, facing sheet) comprising a head supporting portion (see top portion of 148), the fireproof material accommodated inside a covering pocket disposed on the head supporting portion (see column 14, line 53 – column 15, line 15).
However, the Perdelwitz reference does not distinctly disclose a buffering plate made of soft material and having impact absorbing capacity for protecting an infant's head from impact; and a fireproof plate attached to the buffering plate, a combustion rate of the fireproof plate being lower than a combustion rate of the buffering plate.
Knoff, in the art of fireproof cushioning, teaches a supporting cushion apparatus (2) comprising: a fireproof buffering structure (24, specifically layers 32, 33, 34), comprising: a buffering plate (33) made of soft material (the examiner notes that “soft” is a relative term to which no requisite degree can be ascertained) and having impact absorbing capacity for protecting an infant’s head from impact (“cushioning layer of foam or fiber batting” – see column 4, lines 37-38); and a fireproof plate (32) attached to the buffering plate (33), a combustion rate of the fireproof plate being lower than a combustion rate of the buffering plate (see column 4, lines 46-60).  Knoff also teaches the supporting cushion (2) having a covering member (31).
The examiner notes that it would have been obvious to one having ordinary skill in the art to modify the inner cushioning material of Perdelwitz (28) and replace it with the layered fireproof cushioning of Knoff for better fireproofing qualities and since the manufacturing process appears to be 

Regarding claim 2, Knoff further teaches wherein the buffering plate is a foam plate (33; see column 6, line 18).

Regarding claim 3, it is described above what is disclosed by Knoff; however, the reference does not distinctly disclose the foam plate being between 75 and 98 kg/m^3.  The examiner notes that it would have been obvious to modify the buffering material to be of a material having a density of between 75 and 98 kg/m^3 in order to optimize comfort and durability and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 4, Knoff further teaches the fireproof plate being made of a fireproof foam (see column 6, lines 32-34).

Regarding claims 5-6, it is described above what is disclosed by Knoff; however, the reference does not distinctly disclose the fireproof buffering structure having a thickness of 12mm.  The examiner notes that it would have been obvious to modify the thickness of the structure in order to optimize comfort and durability and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.




Regarding claim 8, Knoff further teaches wherein a shape of the fireproof plate corresponds to a shape of the buffering plate, and the fireproof plate is attached to a front surface of the buffering plate (see Figures 5a-5e and column 7, lines 18-19).

Regarding claim 9, Knoff further teaches two buffering plates respectively attached to a front surface of the fireproof plate and a rear surface of the fireproof plate (see Figure 5e).

Regarding claim 10, Knoff further teaches a first auxiliary fireproof plate attached to a surface of the two buffering plates away from the fireproof plate (see Figure 5e).

Regarding claim 11, it is described above what is disclosed by Knoff; however, the reference does not distinctly disclose a second auxiliary fireproof plate, the first auxiliary fireproof plate and the second auxiliary fireproof plate being respectively attached to two surfaces of the two buffering plates away from the fireproof plate.  The examiner notes that Figures 5a-5e illustrate various configurations and embodiments of buffering plates and fireproof plates and it would have been obvious to one having ordinary skill in the art to modify the arrangement of the structure as follows:  start with the embodiment of Figure 5e and then place an additional layer of item 32 between layers 31 and 33 as is shown in Figure 5d.  This would add a further layer of fireproof protection.




Regarding claim 13, it is described above what is disclosed by Knoff; however, the reference does not distinctly disclose three buffering plates, a surface of the fireproof plate and a surface of the first auxiliary fireproof plate being respectively attached to a front surface and a rear surface of one of the three buffering plates, and the other two of the three buffering plates being respectively attached to an another surface of the fireproof plate and an another surface of the first auxiliary fireproof plate.  The examiner notes that Figures 5a-5e illustrate various configurations and embodiments of buffering plates and fireproof plates and it would have been obvious to one having ordinary skill in the art to modify the arrangement of the structure as follows:  start with the embodiment of Figure 5e and then add a third layer 33 to the bottom of lower 32.  This would add to the comfort of the structure because extra padding would be present.

	Regarding claim 14, Knoff further teaches a first auxiliary fireproof plate, a surface of the fireproof plate being attached to the buffering plate, and the first auxiliary fireproof plate being attached to an another surface of the fireproof plate (see Figure 5a).

	Regarding claim 15, Knoff further teaches two buffering plates, the fireproof plate being attached to one of the two buffering plates, a surface of the first auxiliary fireproof plate being attached to the fireproof plate, and the other one of the two buffering plates being attached to an another surface of the first auxiliary fireproof plate (see Figure 5c).



Regarding claim 19, Knoff further teaches wherein a soft filler is disposed on a surface of the fireproof buffering structure accommodated in at least one ofthe head supporting portion and the two flanking portions (see item 33 in Figure 5e).

Regarding claim 21, Perdelwitz in view of Knoff further teaches wherein the fireproof buffering structure (24, specifically layers 32, 33, 34 of Knoff) is attached on at least one of a seat portion (see Figures 11-13 of Perdelwitz) and a side portion and a backrest portion of the main body.

Regarding claim 22, Perdelwitz in view of Knoff further teaches wherein the fireproof plate (32) of the fireproof buffering structure (24, specifically layers 32, 33, 34 of Knoff) is closer to a seating space (outer surface of Perdelwitz, which is wear a user would be seated) of the safety seat than the buffering plate (33 of Knoff), and the buffering plate (33) is positioned between the fireproof plate (32) and an inner side of the safety seat (bottom layer 34 is closest to the safety seat structure).




Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.
The first argument presented by the applicant is that the combination of Perdelwitz in view of Knoff discloses only a structure that is used as a car seat back and offers no impact absorbing capacity for protecting an infant’s head.  An annotated Figure from Perdelwitz is provided below depicting the area that would offer impact absorbing capacity for protecting an infant’s head.  The examiner also notes that this is an argument based upon purely functional language of the instant claims.  If the prior art is capable of performing the function, then the burden of proof is met.  The modification set forth by the Examiner provides a cushioning material that is provided in an area of a car seat where an infants head could rest.

    PNG
    media_image1.png
    413
    459
    media_image1.png
    Greyscale


The second argument presented by the applicant is that replacing the internal core (28) of Perdelwitz with the structure (30) of Knoff, which is used on the exterior surface, would not be appropriate.  The examiner notes while the Perdelwitz core is located on the inside of the structure, the layer is a fused core of fibers used for cushioning and also has added fire resistant material mixed therein.  
Consequently, item 30 of Knoff is layered (and fused together), provides fireproofing properties and is used for cushioning.  Both items are used for the same functions and it would be obvious to one having ordinary skill in the art to replace one for the other depending upon user preference, easier manufacturing purposes or cost of materials.  Whether one is used on the outside of a layer or the inside of a layer does not change the actual function and use of the materials.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636